DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  it depends from cancelled claim 5.  Appropriate correction is required.  For the purposes of this action it will be interpreted to depend from claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 16, each claim recites “a plenum” is lines 16, 14 and 22 (respectively).  It is unclear if this is the same plenum recited in the preamble of claims 1 and 9, and line 5 of claim 16.  For the purposes of this action, it will be interpreted to be the same plenum.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-14, 16-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dailey US 2015/0096627 in view of Dazet US 9,102,106.
Regarding claims 1 and 16, Dailey teaches a rotorcraft, comprising: 
a fuselage 409;  
an engine 106; 
a gearbox coupled to the engine (there is inherently a gearbox); and 
a radial inlet plenum 100, comprising: 
a cowling 116, 302 having an exterior surface that is substantially flush with a portion of the fuselage surrounding the cowling and an opposite interior surface, the cowling defining a plurality of openings extending from the exterior surface to the interior surface; 
a forward outer flange extending radially inward from the interior surface of the cowling; 
an aft outer flange extending radially inward from the interior surface of the cowling; 
a forward inner frame configured to be coupled to the engine; 
an aft inner frame configured to be coupled to the engine; and 
wherein the forward outer flange, forward inner frame, aft outer flange, and aft inner frame form a substantial portion of the plenum.
[AltContent: arrow][AltContent: textbox (Panel)][AltContent: arrow][AltContent: textbox (Inner Frame)][AltContent: textbox (Outer Flange)][AltContent: arrow]
    PNG
    media_image1.png
    565
    501
    media_image1.png
    Greyscale

Figure 1- Dailey Figure 1A
Dailey does not teach a forward flexible section configured to be coupled between the forward outer flange and the forward inner frame or an aft flexible section configured to be coupled between the aft outer flange and the aft inner frame, or that a seal between the outer flanges and the inner frames provided by the flexible section is provided independent of whether the flexible section is compressed between the outer flanges and the inner frames.  Dailey does recognize that relative motion must be accounted for [0017].  Dazet teaches an aircraft structure which comprises an inner frame 20, an outer flange 100, and a flexible section 61 configured to be coupled between the outer flange and the inner frame.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inlet plenum of 
[AltContent: textbox (20)][AltContent: arrow]
    PNG
    media_image2.png
    333
    255
    media_image2.png
    Greyscale

Figure 2- Dazet Figure 8
As modified, the flexible section forms a substantial portion of a plenum, and a seal between the forward outer flange and the forward inner frame provided by the forward flexible section is provided independent of whether the forward flexible section is compressed between the forward outer flange and the forward inner frame, and a seal between the aft outer flange and the aft inner frame provided by the aft flexible section is provided independent of whether the aft flexible section is compressed between the aft outer flange and the aft inner frame. If applicant disagrees about how “substantial” a portion is formed by the flexible section, then it would have been an obvious matter of design choice to make the flexible section larger in order account for more relative movement, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose
Regarding claim 2, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 1.  Dailey also teaches that the forward outer flange is axially offset from the forward inner frame and the aft outer flange is axially offset from the aft inner frame.
Regarding claim 3, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 2.  Dazet also teaches that a material comprising the flexible section 61 overlaps with the outer flange 100 and the inner frame 20.  As modified, this would be true of the forward and aft sections.
Regarding claims 4 and 17, Dailey and Dazet teach the device as claimed as detailed above with respect to claims 3 and 16.  Dazet also teaches an outer retainer 102 configured to couple the material 61 comprising the flexible section to the outer flange 100; and an inner retainer 107 configured to couple the material comprising the flexible section to the inner frame 20.  As modified, this would be true of the forward and aft sections.
Regarding claim 6, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 5.  Dazet also teaches that the flexible section is flexible.  Neither Daily nor Dazet explicitly teach fireproof materials, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the device from fireproof materials in order to protect the device from flame, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 18, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 17.  Dazet also teaches that a length of the material 61 comprising the flexible section between the outer flange 100 and the inner frame 20 
Regarding claims 21 and 22, Dailey and Dazet teach the device as claimed as detailed above with respect to claims 1 and 16.  As taught, at least one of the forward flexible section and the aft flexible section comprise a portion of a flexible ring that forms a portion of the plenum (as it circles the plenum, it must comprise at least a portion of a ring).
Regarding claim 9, Dailey teaches a radial inlet plenum 100, comprising: 
a cowling 116 configured to cover at least a portion of a radial air intake of an engine, the cowling having an outer surface, an inner surface, and a plurality of openings extending from the outer surface to the inner surface; 
a forward panel coupled to the cowling and configured to be coupled to the engine; 
an aft panel coupled to the cowling and configured to be coupled to the engine; and 
wherein the forward outer flange, forward inner frame, aft outer flange, and aft inner frame form a substantial portion of the plenum.
Dailey does not teach that each panel includes a flexible section that allows an innermost portion of the panel to translate and rotate relative to an outermost portion of the panel, or that a seal between the outer flanges and the inner frames provided by the flexible section is provided independent of whether the flexible section is compressed between the outer flanges and the inner frames.  Dailey does recognize that relative motion must be accounted for [0017].  Dazet teaches an aircraft structure which comprises panels which include a flexible section 61 that allows an innermost portion 20 of the panel to translate and rotate relative to an outermost portion 100 of the panel.  It would have been obvious to one of ordinary skill in the art at the time the invention was 
As modified, the flexible section forms a substantial portion of a plenum, and a seal between the forward outer flange and the forward inner frame provided by the forward flexible section is provided independent of whether the forward flexible section is compressed between the forward outer flange and the forward inner frame, and a seal between the aft outer flange and the aft inner frame provided by the aft flexible section is provided independent of whether the aft flexible section is compressed between the aft outer flange and the aft inner frame. If applicant disagrees about how “substantial” a portion is formed by the flexible section, then it would have been an obvious matter of design choice to make the flexible section larger in order account for more relative movement, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 9.  Dailey also teaches that the innermost portion of the forward panel and the innermost portion of the aft panel comprise rigid materials configured to surround portions of the engine.
Regarding claim 11, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 10.  Neither Dailey nor Dazet teach specific relative motion, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to design for the expected misalignment in order to account for all positions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
Regarding claim 12, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 11.  Dailey also teaches that the outermost portion of the forward panel comprises a flange rigidly coupled to the interior surface of the cowling 116.
Regarding claim 13, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 12.  Dazet also teaches an outer retainer 102 configured to couple the flexible section 61 to the flange; and an inner retainer 107 configured to couple the flexible section to the innermost portion.
Regarding claim 14, Dailey and Dazet teach the device as claimed as detailed above with respect to claim 13.  Dazet also teaches that a length of the flexible section 61 between the flange 100 and the innermost portion along a cross-sectional plane is longer than a distance between the flange and the innermost portion.

Response to Arguments
Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive.
In response to applicant’s arguments about the new limitations (the flexible section forming part of the plenum, the seal not requiring compression), please see the updated action above.  In the proposed modification, the O-ring seal configuration of Dailey is replaced by a flexible section as taught by Dazet, resulting in the flexible section forming a portion of the plenum and a seal that does not require compression, meeting the limitations as claimed.  
In response to applicant's argument that “the types of seals disclosed in Dazet are not suitable for use in sandwiching between 102 and 112 of Dailey,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  That is (as stated above), the modification is not to sandwich the seals of Dazet in place of the O-rings of Dailey, but instead to restructure the interface of Dailey to use the configuration as taught by Dazet.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642